Citation Nr: 1510840	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  10-35 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from January 1963 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  

During a February 2011 telephone contact with the RO, the Veteran requested a Travel Board hearing; however, the Veteran did not appear for the October 2011 hearing, and did not request its postponement.  In consideration thereof, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).  
    

FINDINGS OF FACT

1.  The Veteran was exposed to loud noise (i.e., acoustic trauma) during service.

2.  The Veteran currently has a left ear sensorineural hearing loss disability for VA disability compensation purposes.

3.  The Veteran did not exhibit symptoms of left ear sensorineural hearing loss, to include any chronic symptoms, during service.

4.  The Veteran did not exhibit continuous symptoms of left ear sensorineural hearing loss since service.

5.  Left ear sensorineural hearing loss did not manifest to a compensable degree within one year of service separation.

6.  Left ear sensorineural hearing loss was manifested many years after service separation and is not causally or etiologically related to service. 

7.  The Veteran does not have a current right ear hearing loss disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 20014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 20014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the December 2008 notice letter sent prior to the initial denial of the service connection claims for left ear hearing loss and right ear hearing loss, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determined the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims.

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's complete service treatment records are of record.  Post-service treatment records adequately identified as relevant to the claims have been obtained, or otherwise submitted, and are associated with the record.  Therefore, the Board concludes VA's duty to assist in obtaining records has been satisfied.  38 C.F.R. § 3.159(c).   
 
Also, the Veteran underwent VA medical examination in connection with the appeal in March 2009.  The VA audiologist performed a thorough audiological examination of the Veteran.  The VA audiologist provided a medical opinion based on an accurate medical history, based on an interview of the Veteran, and review of the claims file.  In consideration thereof, the Board finds that the VA audiologist had adequate facts and data regarding the history and current severity of the Veteran's disabilities when rendering the medical opinion.  For these reasons, the Board finds that the VA medical examination and medical opinion are adequate, and no further medical examination or medical opinion is needed. 

Given the foregoing, the Board finds that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal.  No further notice or development is required; therefore, the Board will proceed with review.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with bilateral sensorineural hearing loss. Sensorineural hearing loss is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a) as "other organic disease of the nervous system"; therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable with respect to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  The requirements to establish chronic disease in service are a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Service Connection for Left Ear Hearing Loss Analysis

The Veteran contends that left ear hearing loss was caused by acoustic trauma he sustained during service.  Specifically, the Veteran contends the left ear hearing loss was caused by exposure to noise from planes and paint sprayer equipment, without hearing protection.  In a July 2010 statement, the Veteran also contends that he noted some hearing loss after service, but did not have the medical insurance to have his hearing examined.

After a review of the evidence, the Board finds that the Veteran currently has a left ear sensorineural hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385.  At the March 2009 VA audiological examination, pure tone thresholds, in decibels, were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
30
40
50

The speech recognition score with the Maryland CNC Test was 96 percent for the left ear.  There is no indication that the audiometric results or Maryland CNC Test speech recognition results are unreliable or otherwise inadequate.  

The above evidence sufficiently establishes a "disability" of current left ear sensorineural hearing loss as defined by 38 C.F.R. § 3.385 (referred to as "impairment").  For the left ear, the auditory threshold at the 3000 HZ and 4000 HZ frequencies is 40 decibels or greater.  Also, the auditory threshold at the 2000 HZ, 3000 HZ, and 4000 HZ are greater than 26 decibels.  

The Board finds that the Veteran was exposed to loud noise (i.e., acoustic trauma) in service.  The DD Form 214 shows that the Veteran served as a protective coating specialist.  The Veteran also reports that he worked as a dispatcher during service. The Veteran has stated that during active military service he was exposed to loud noise from the paint sprayers he used to paint planes and runways, from the planes taking off and landing while he was working on the flight line, and from the feedback noise from communication gear, and was not provided hearing protection.  A Hearing Conservation Data form dated in April 1967 notes that the Veteran's current noise exposure is from Civil Engineer shops, his primary work area is in the flight line and hangar shop, and he does not wear ear protection.  The Board finds that the Veteran's competent lay account of having been exposed to military noise is consistent with the circumstances of his service and is, therefore, credible.

The Board finds that the weight of the evidence is against a finding that left ear sensorineural hearing loss symptoms, to include any chronic symptoms, had their onset during service.  Service treatment records are absent of any complaint, finding or treatment for hearing loss, and the Veteran's hearing acuity was within normal limits at the July 1967 service separation examination.  See also April 1967 Hearing Conservation Data form (noting hearing acuity within normal limits).  Also, on the July 1967 service separation report of medical history, the Veteran checked "No" when asked if he then had or had ever had any hearing loss.

Because the Veteran's hearing was tested during the April 1967 examination and July 1967 service separation examination, and the Veteran was given the opportunity to report any hearing problems on the July 1967 service report of medical history, the Board finds that hearing loss is a condition that would have ordinarily been recorded during service; therefore, the complete service treatment records, which were generated contemporaneous to service and are likely to reflect accurately the Veteran's physical condition, are of significant probative value.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  The Board finds that, in consideration of the absence of symptoms or findings in the service treatment records of hearing loss, which would have ordinarily been recorded during service, and the Veteran's contemporaneous, in-service denial of hearing loss in July 1967, the weight of the evidence is against finding that the Veteran exhibited symptoms of left ear sensorineural hearing loss, to include any chronic symptoms, during service.

The Board next finds that the weight of the evidence demonstrates that symptoms of left ear sensorineural hearing loss have not been continuous since service separation in October 1967.  In a January 2009 statement, the Veteran contends he was first diagnosed with hearing loss in 2007.  The earliest evidence of record of any hearing loss problems is the December 2008 VA Medical Center (VAMC) hearing test, over 40 years after service separation.  The absence of post-service complaints, findings, diagnosis, or treatment after service for many years after service weighs against a finding of continuous symptoms of left ear sensorineural hearing loss since service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  

Additionally, the evidence does not show that the Veteran's left ear sensorineural hearing loss disability manifested to a compensable (i.e., at least 10 percent) degree within one year of service separation.  The Veteran reports that left ear hearing loss was diagnosed in 2007 and the earliest diagnosis of record of left sensorineural hearing loss was in December 2008, many years after service separation, and the evidence does not show audiometric testing or other evidence of ear disorder manifesting to 10 percent within one year of service; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.309(a) is not warranted.  

On the question of nexus between current left ear sensorineural hearing loss and service, the Board finds that the weight of the evidence is against finding that the left ear hearing loss disability is causally related to the in-service noise exposure.  After review of the record, consideration of the Veteran's in-service noise exposure, and an examination of the Veteran, the March 2009 VA audiologist opined that the Veteran's left ear hearing loss disability was less likely than not related to noise exposure during service.  In support of the medical opinion, the VA audiologist reasoned that the service treatment records were absent of any complaints of hearing loss and all hearing examinations during active service indicated normal hearing sensitivity.  The VA audiologist has specialized medical expertise and training in auditory matters, had adequate facts and data on which to base the medical opinion, and provided a sound rationale for the medical opinion.  For these reasons, the March 2009 VA medical opinion is of significant probative value.  

While the Veteran is competent to relate symptoms of hearing loss that he experienced at any time, in this case neither the Veteran nor the representative is competent to opine on whether there is a link between left ear sensorineural hearing loss that manifested many years after service separation and active service, including noise exposure, because such nexus requires specific medical training and knowledge of complex and unseen system processes of the nervous system and the multiple potential causes of sensorineural hearing loss in addition to noise exposure.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The VA audiologist, who has expertise and training in the area of auditory measures and disorders, provided a negative medical opinion regarding the probability of a relationship between the Veteran's left ear sensorineural hearing loss and service, and provided an adequate rationale in support of the medical opinion.  There is no adequate medical opinion to the contrary of record.  

On the December 2008 claim form, the Veteran contends that during a December 2008 VAMC appointment the VAMC audiologist opined that the left ear sensorineural hearing loss was due to noise exposure from aircraft in service.  The treatment notes from the December 2008 appointment referenced by the Veteran are of record; however, the VAMC audiologist did not record an opinion on the etiology of the left ear sensorineural hearing loss.  As discussed above, the March 2009 VA audiologist, who provided a negative medical opinion regarding the probability of a relationship between the Veteran's left ear hearing loss and service, has expertise and training in the area of auditory disorders and is competent to provide an opinion on the etiology of the Veteran's left ear hearing loss.  There is no adequate medical opinion to the contrary of record.  
The Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim of service connection for left ear sensorineural hearing loss and, consequently, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Right Ear Hearing Loss Analysis

The Veteran contends that right ear hearing loss was caused by acoustic trauma he sustained during service.  Specifically, the Veteran contends the right ear hearing loss was caused by exposure to noise from planes and paint sprayer equipment, without hearing protection.

The threshold for normal hearing is from 0 to 20 decibels.  Hensley, 5 Vet. App. at 157.  For the purposes of applying the laws administered by VA, impaired hearing will be considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board finds that the weight of the lay and medical evidence demonstrates that the right ear hearing loss has not met the threshold criteria for establishing a current right ear hearing loss "disability" for VA purposes in accordance with 38 C.F.R. 
§ 3.385.  At the March 2009 VA audiological examination, the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
35

The speech recognition score with the Maryland CNC Test was 96 percent for the right ear.  There is no indication that the audiometric results or Maryland CNC Test speech recognition results are unreliable or otherwise inadequate.
With respect to the right ear, puretone thresholds were not recorded at 40 decibels or greater in any of the frequencies or 26 Hertz or greater in at least three frequencies, and speech recognition scores were not less than 94 percent at any point during the appeal period.  Therefore, the Veteran does not have impaired hearing of the right ear for VA purposes; as such, the Board finds that the Veteran does not have a current hearing loss disability in the right ear.  See 38 C.F.R. 
§ 3.385. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F. 3d 1328 (1997).  Because the Veteran does not have a currently-diagnosed right ear hearing loss "disability" under 38 C.F.R. 
§ 3.385, service connection for right ear hearing loss is not warranted.  Because the preponderance of the evidence is against the claim for service connection for right ear hearing loss, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §3.102.


ORDER

Service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


